Citation Nr: 1427011	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-44 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio.

The Board previously remanded this matter for additional development in October 2013.  The development ordered in the remand included obtaining a supplemental medical opinion.  The development has been completed in compliance with the October 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently demonstrated hypertension had its onset during the Veteran's active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.








As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, prior to the initial rating decision in this matter, a January 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

II. Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease, including hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104 , Diagnosis Code 7101, Note (1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that current hypertension is related to service.  In an October 2006 statement in support of his claim, the Veteran asserted that he was diagnosed with hypertension in service.  
The Veteran had active duty service from November 1976 to December 1977.  Hypertension was not noted upon entrance into service.  As there is no evidence that hypertension was noted at service entry, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111.  

Service treatment records reflect that a blood pressure reading of 140/90 was noted in February 1977.  A blood pressure reading of 140/90 was noted in December 1977.  A notation in that medical record noted hypertensive blood pressure times one.  Later in December 1977, a blood pressure reading of 130/90 was recorded.  An assessment of "questionable hypertension" was noted.  Blood pressure checks were recommended.  The December 1977 separation examination reflects that it was recommended that the Veteran follow up with VA for elevated blood pressure.  

Post-service medical records reflect diagnoses and treatment of hypertension from 1995 to the present.  

The Veteran had a VA examination in June 2012.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the report of a medical history in December 1977 was negative for a complaint or diagnosis of hypertension.  An examination later in December 1977 showed blood pressure of 120/98 but noted a diagnosis of questionable hypertension.  An examination in November 1976 noted blood pressure of 110/80.  In December 1977, the Veteran had blood pressure of 130/90.  His blood pressure was 132/92 in September 1977.   He had a blood pressure reading of 140/90 in December 1977.  It was noted that it was a hypertensive reading.  

The VA examiner diagnosed hypertension and opined that hypertension is less likely than not related to service.  The examiner reasoned that the Veteran had a single blood pressure reading in the hypertensive range while on active duty.  The examiner explained that the other blood pressure readings were slightly elevated but not consistent with a diagnosis of hypertension.  The examiner stated that thus, the Veteran did not have hypertension during active service.  

In December 2013, the VA examiner provided an addendum opinion.  The examiner noted that there were blood pressure readings during service of  140/90 in December 1977, 130/90 in December 1977 and 126/98 at separation, with questionable hypertension being noted.  

The examiner noted that the Veteran was diagnosed with questionable hypertension (consistent with a rule out diagnosis) and encourage to seek medical care at the time of discharge.  The examiner noted that it did not appear that the Veteran complied, and the record was silent from discharge until 1995 until another record showed a diagnosis of hypertension.  The examiner stated that, to conclude that the Veteran developed hypertension within one year of discharge would be nothing more than speculation.  The examiner further stated that, since there is nothing to indicate treatment of hypertension until 1995, this was the first date on which a rational conclusion of hypertension could be made.  The examiner opined that it is less likely than not (less than 50/50 probability) that the veteran's condition of hypertension had its clinic onset during service, was manifest in the initial post-service year, or is otherwise related to service.

The opinions provided by the VA examiner in June 2012 and December 2013 negative nexus opinion regarding the etiological relationship between hypertension and service.  Although the record does not include a positive nexus to service, the Board finds the evidence at least in relative equipoise on the question of whether the Veteran's hypertension had its onset in service.  The favorable evidence in this regard includes a notation of a hypertensive blood pressure reading of 140/90 in December 1977 and a diagnosis of "questionable hypertension" in December 1977.  Thus, although the VA examiner provided a negative nexus opinion, the Board concludes there is sufficient favorable evidence to place the claim in equipoise.   

Given the foregoing and resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  Accordingly, the Board finds that the criteria for presumptive service connection for hypertension (as a chronic disease with chronic in-service manifestations) have been met.  As such, resolving reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted. 



____________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


